1    Joshua H. Watson, SBN 238058
     CLAYEO C. ARNOLD, APC
2    865 Howe Avenue
3
     Sacramento, CA 95825
     Telephone: (916) 777-7777
4    Facsimile: (916) 924-1829
     Email: jwatson@justice4you.com
5
     Attorneys for Plaintiffs, DA, BA, JA, minors suing
6
     under pseudonym by and through Guardian ad Litem
7

8                                UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTICT OF CALIFORNIA
10
     DA, BA, JA, minors acting by and through       Case No.: 2:17-cv-00337-MCE-DMC
11   Guardian ad Litem,
                                                    ORDER ON STIPULATED REQUEST BY
12               Plaintiffs,                        COUNSEL TO EXTEND DEADLINE FOR
                                                    RULE 26(f) CONFERENCE TO MARCH 29,
13                                                  2019
                           vs.
14
     OROVILLE HOSPITAL, et al,
15

16               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                        1
     ORDER ON STIPULATED REQUEST TO EXTEND DEADLINE FOR RFPR 26(f)
     Conference Case No. 2:17-cv-00337
1           The Court, having considered the STIPULATED REQUEST BY COUNSEL TO
2    EXTEND DEADLINE FOR RULE 26(f) CONFERENCE TO MARCH 29, 2019 submitted by
3    Plaintiffs and Defendant OROVILLE HOSPITAL, and finding sufficient good cause to so-
4    exercise its discretion, orders as follows:
5           The Court GRANTS request for stipulated relief. Specifically:
6           1. By the currently-set deadline to serve all defendants (March 6, 2019), Plaintiffs shall
7               request default of any Defendants who have not either filed responsive pleadings or
8               been dismissed;
9           2. The deadline to complete the Rule 26(f) Conference in this matter is extended until
10              March 29, 2019;
11          3. A copy of this ORDER shall be served by counsel for Plaintiffs by mail on all
12              Defendants within 2 business days of the Order being issued.
13          IT IS SO ORDERED.
14   Dated: February 5, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
     ORDER ON STIPULATED REQUEST TO EXTEND DEADLINE FOR RFPR 26(f)
     Conference Case No. 2:17-cv-00337
